MEMORANDUM DECISION                                                         May 19 2015, 10:05 am


Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel M. Schumm                                           Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Angela Cash-Hilyard,                                     May 19, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A02-1409-CR-621
        v.                                               Appeal from the Marion Superior
                                                         Court
                                                         Cause No. 49G05-1401-FC-2273
State of Indiana,
Appellee-Plaintiff.                                      The Honorable Grant Hawkins,
                                                         Judge; The Honorable Christina
                                                         Klineman, Commissioner




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-621 | May 19, 2015          Page 1 of 5
                                             Case Summary
[1]   Angela Cash-Hilyard appeals her conviction for Class C felony promoting

      prostitution. We affirm.


                                                     Issue
[2]   Cash-Hilyard raises one issue, which we restate as whether the evidence is

      sufficient to sustain her conviction.


                                                     Facts
[3]   On January 15, 2014, Detective Henry Castor with the Indianapolis

      Metropolitan Police Department’s human trafficking and vice division arranged

      a meeting based on an advertisement on the website Backpage.com. The

      advertisement offered “Nude body massages” by “Lacy.” State’s Ex. 1.

      Detective Castor called the telephone number and arranged a meeting at a hotel

      on North Shadeland Avenue in Indianapolis. They negotiated a price of $100

      for an hour-long massage plus $20 for the driver.


[4]   Amanda Fritz and Cash-Hilyard arrived at Detective Castor’s hotel room, and

      Cash-Hilyard looked around the hotel room for Fritz’s protection. Cash-

      Hilyard left the room, and Detective Castor negotiated with Fritz to provide a

      “hand job.” Tr. p. 40. Detective Castor then arrested Fritz. Another detective

      detained Cash-Hilyard in the lobby of the hotel. Cash-Hilyard explained to the

      officers that she had helped set up the appointment, helped facilitate the

      transportation of Fritz to the hotel, and checked the hotel room for any threats

      to Fritz’s safety. She claimed to receive $20 to drive Fritz and $20 to set up
      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-621 | May 19, 2015   Page 2 of 5
      each appointment. Cash-Hilyard told the officers that the man with her was

      just the driver and he “didn’t have any knowledge of the activity that was going

      on.” Id. at 21. She said that she thought Fritz was there “to dance and maybe

      provide hand jobs.” Id. at 25. Cash-Hilyard said that “she knew what was

      going on, she didn’t think that [Fritz] was having sex but she knew [Fritz] was

      doing at least hand jobs.” Id. at 58. Cash-Hilyard was carrying three or four

      cellphones, a dozen condoms, $427 in cash, and a list of appointments.


[5]   The State charged Cash-Hilyard with Class C felony promoting prostitution.

      After a bench trial, the trial court found her guilty as charged. Cash-Hilyard

      now appeals.


                                                  Analysis
[6]   Cash-Hilyard argues that the evidence is insufficient to sustain her conviction.

      When reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh evidence nor judge witness credibility. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider only the evidence

      supporting the judgment and any reasonable inferences that can be drawn from

      such evidence.” Id. We will affirm if there is substantial evidence of probative

      value such that a reasonable trier of fact could have concluded the defendant

      was guilty beyond a reasonable doubt. Id.


[7]   At the time of Cash-Hilyard’s offense, Indiana Code Section 35-45-4-4(5)

      provided that a person who “knowingly or intentionally conducts or directs

      another person to a place for the purpose of prostitution . . . commits promoting

      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-621 | May 19, 2015   Page 3 of 5
      prostitution, a Class C felony.” She argues that the evidence is insufficient to

      show that she transported Fritz with knowledge that the purpose of the meeting

      was prostitution. She argues that Fritz made the arrangement for sexual

      activity with Detective Castor after Cash-Hilyard had left the hotel room. The

      State points out that Cash-Hilyard was found in possession of three or four

      cellphones, a dozen condoms, $427 in cash, and a list of appointments, that she

      admitted to police officers that Fritz was there for sexual activity, and that she

      claimed the man with her did not know what was going on. Cash-Hilyard’s

      argument is merely a request that we reweigh the evidence, which we cannot

      do. Despite Cash-Hilyard’s argument to the contrary, we conclude that there is

      sufficient evidence that she was aware Fritz was engaged in prostitution and

      that she knowingly conducted or directed Fritz to a place for the purpose of

      prostitution.1


                                                   Conclusion
[8]   The evidence is sufficient to sustain Cash-Hilyard’s conviction for Class C

      felony promoting prostitution. We affirm.


[9]   Affirmed.




      1
        Cash-Hilyard argues that this case is similar to Hernandez v. State, 785 N.E.2d 294 (Ind. Ct. App. 2003),
      trans. denied. There, a woman was convicted of two counts of promoting prostitution and one count of
      corrupt business influence. We reversed based on certain evidence that was admitted at trial, and we held, in
      part, that one of the promoting prostitution convictions was not subject to retrial because the alleged
      prostitute did not ask for money and only said that the officer could “tip her if he liked it.” Hernandez, 785
N.E.2d at 297. There is no dispute here that Fritz engaged in prostitution, and we do not find Hernandez on
      point.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-621 | May 19, 2015                 Page 4 of 5
Riley, J., and Bailey, J., concur.




Court of Appeals of Indiana | Memorandum Decision 49A02-1409-CR-621 | May 19, 2015   Page 5 of 5